United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1063
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Bria Daudinot

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 25, 2015
                             Filed: January 8, 2016
                                   [Published]
                                 ____________

Before RILEY, Chief Judge, BRIGHT and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Appellant-defendant Bria Daudinot (Daudinot) pled guilty to aiding-and-
abetting bank robbery in violation of 18 U.S.C. §§ 2 and 2113(a). Daudinot appeals
her 97-month Guideline sentence, contending the district court1 clearly erred by
finding it “reasonably foreseeable” to Daudinot that Daudinot’s codefendant would
use a firearm during the bank robbery. We reject that claim and affirm.

                                I. BACKGROUND

      This case arose from a series of bank robberies committed by Javon Dockery
(Dockery)—Daudinot’s boyfriend and codefendant. After Dockery committed a bank
robbery in which Daudinot was uninvolved, the media displayed images of Dockery
aiming a firearm at a bank teller. Daudinot admitted to seeing the images prior to the
events at issue in this case.

       On June 26, 2014, Daudinot drove Dockery to a bank. Daudinot parked the car
in an alley near the bank and Dockery informed Daudinot he intended to rob the bank.
Dockery entered the bank and threatened bank tellers and customers with a firearm.
The bank tellers handed Dockery money and Dockery returned to the vehicle.
Daudinot drove away, attempting to avoid police. Police eventually apprehended
Daudinot and Dockery.

       A grand jury indicted Daudinot with one-count of bank robbery and aiding-
and-abetting bank robbery in violation of 18 U.S.C. §§ 2 and 2113(a). Daudinot pled
guilty.

      Prior to sentencing, a probation officer issued a presentence report (PSR)
recommending a six-level enhancement for a firearm “otherwise used” in a bank
robbery pursuant to U.S. Sentencing Guidelines Manual (U.S.S.G.) § 2B3.1(b)(2)(B).
Daudinot objected to the firearm enhancement, but again conceded she saw images
of Dockery using a firearm in a prior bank robbery.

      1
        The Honorable Linda R. Reade, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
       The district court adopted the PSR’s advisory Guideline range—including the
firearm enhancement—and sentenced Daudinot to 97-months’ (approximately 8
years’) imprisonment. The district court set forth two reasons for its application of
the section 2B3.1(b)(2)(B) enhancement: (1) “bank robbers in general use firearms”;
and (2) “it was foreseeable to [Daudinot] because her codefendant had used a firearm
in a prior bank robbery and [Daudinot] was aware of it.”

     Daudinot appeals, arguing the district court clearly erred when finding
Daudinot’s codefendant’s use of a firearm was reasonably foreseeable to Daudinot.

                                   II. DISCUSSION

       The sole issue on appeal is whether the district court clearly erred in imposing
an upward adjustment under U.S.S.G. § 2B3.1(b)(2)(B) for Daudinot’s codefendant’s
use of a firearm during the bank robbery. The issue hinges on whether Daudinot’s
codefendant’s use of a firearm was “reasonably foreseeable” to Daudinot. A review
of the record substantiates the district court’s decision.

       The advisory Guidelines authorize Daudinot’s culpability for “all reasonably
foreseeable acts . . . of others in furtherance of a jointly undertaken criminal activity.”
United States v. Jourdain, 433 F.3d 652, 658 (8th Cir.) (alteration in original)
(quoting U.S.S.G. § 1B1.3(a)(1)(B)), cert. denied, 547 U.S. 1139 (2006). This
includes a firearm enhancement when “a firearm was otherwise used” in furtherance
of a robbery. U.S.S.G. § 2B3.1(b)(2)(B). We review “[w]hether a co-conspirator’s
actions were reasonably foreseeable . . . for clear error.” United States v. Jackson,
419 F.3d 839, 843 (8th Cir.), cert. denied, 546 U.S. 1081 (2005).

      In Jackson, we held a coconspirator’s “threat of death” to a bank teller was
“reasonably foreseeable” to Jackson. Id. at 843. We reasoned the threats were
“reasonably foreseeable” because Jackson knew her coconspirator intended to rob the


                                           -3-
bank and, in light of past threats made by the coconspirator to Jackson, Jackson knew
her coconspirator may resort to violence. Id. Similarly, Daudinot knew Dockery
intended to rob the bank and, in light of Dockery’s previous use of a firearm in a bank
robbery, that Dockery may use a firearm. Therefore, the district court did not clearly
err when applying the section 2B3.1(b)(2)(B) firearm enhancement.

       To support her argument that Dockery’s use of a firearm was not “reasonably
foreseeable,” Daudinot cites United States v. Atwater, 272 F.3d 511 (7th Cir. 2001).
But Atwater is inapplicable. There, the Seventh Circuit reversed the district court
when the district court only justified its application of the firearm enhancement by
finding the use of a firearm during a bank robbery was “sort of a given.” Id. at 512.
Here, the district court’s reliance, in part, on Daudinot’s knowledge of Dockery’s past
use of a firearm in a bank robbery sufficiently supported the section 2B3.1(b)(2)(B)
firearm enhancement. Accordingly, we AFFIRM.
                          _____________________________




                                         -4-